DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are presented for examination. 
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/19 was considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Lewis et al. (Lewis), US publication no. 2021/0189877.
As per claim 1, AAPA discloses a device that operates operation requests from a plurality of first power loads in a vehicle [specification in para 3], the vehicle including: the plurality of first power loads, each of which outputs operation request information prior to operating and operates after an operation request is approved [para 3];  at least one second power load that outputs operation notice information prior to operating and operates regardless of approval [para 3];  and a power supply that supplies electric power to the first power loads and the at least one second power load [para 2, 3].
AAPA is silent that an arbitration device comprising: a reception section that receives inputs of the operation request information and the operation notice information; a memory section that stores first power consumptions of the first power loads and a second power consumption of each second power load; a calculation section that: reads from the memory section the first power consumption of each first power load from which the operation request information has been inputted to the reception section, reads from the memory section the second power consumption of each second power load from which the operation notice information has been inputted to the reception section, and calculates a total power consumption combining the first power consumption and the second power consumption;  and a control section at which priorities of the plurality of first power loads are specified, when the total power consumption exceeds a threshold, the control section selecting which of the first power loads to approve based on the priorities and causing each operating first power load 
Lewis discloses that an arbitration device [figure 2] comprising: a reception section that receives inputs of the operation request information and the operation notice information; a memory section that stores first power consumptions of the first power loads and a second power consumption of each second power load; a calculation section that: reads from the memory section the first power consumption of each first power load from which the operation request information has been inputted to the reception section, reads from the memory section the second power consumption of each second power load from which the operation notice information has been inputted to the reception section, and calculates a total power consumption combining the first power consumption and the second power consumption;  and a control section at which priorities of the plurality of first power loads are specified, when the total power consumption exceeds a threshold, the control section selecting which of the first power loads to approve based on the priorities and causing each operating first power load that is not approved to pause operation, and, when the total power consumption is less than or equal to the threshold, the control section allowing each operating first power load to continue operation [para 24, 27-32, 36, 37].
It would have been obvious to one of ordinary skill in the art at time the invention to combine the teachings of AAPA and Lewis because they disclose a power distribution system, the specify teachings of Lewis stated above would have further enhanced the efficiency and reliability of AAPA system to obtain predictable results.
AAPA discloses:
	[0004] A vehicle includes plural first power loads that operate when operation 
	requests are approved, at least one second power load that operates regardless 
of approval, and a power supply.  In a state of this vehicle in which first power loads are already operating, operations of the first power loads are to 
	be arbitrated by the use of an arbitration device.  In the power supply system 
	according to JP-A No. 2016-124391, no consideration is given to power loads 
	that are already operating.  When a second power load is operated, power 
	consumption increases by an amount corresponding to an inrush current flowing 
	to the second power load.  As a result, total power consumption of the vehicle 
	may exceed a threshold. 

Lewis discloses: 
[0024] Because actual power usage does not always track predicted power usage, power consumption is preferably monitored to determine whether adjustments to power allotments are warranted.  Different protocols can be instituted for all, a subset of, or individual boxes.  For example, the electrical machines represented by one or more boxes may be allowed to exceed power and/or time allotments because of the nature of their work, their place in the material processing stage, safety considerations, priorities, etc. Conversely, the electrical machines may be restricted from exceeding power and/or time allotments, such that a machine is restricted from particular power-hungry operations or shut down entirely.  A shut down could be for an indefinite amount of time, or for a limited time if a "pause" in operations would allow, for example, another electrical machine to finish a task (thus freeing up power), or if power only needs to be temporarily diverted for another, higher-priority electrical machine and then will be available once again.  A "shutoff" table or database may be accessed to determine how power is to be restricted.  The database may include a listing, in order, of what power consumers are not to receive power.  An example shutoff/restriction order is provided in Table 2. 

[0027] Referring to FIG. 2, an example process can start (200) by identifying a set of electrical machines that are to run simultaneously (205).  The machines 
in the set could be identified using information from a dossier or schedule 
(250) that identifies machines that are scheduled to run during particular time 
periods (such as the next 10 minutes or during specified time slots).  Machines 
(and/or operations thereof, such as startup operations) could be added to the 
set if a request is received asking to run an additional machine during the time period (255).  With the set of machines identified, the system can predict how much power would be required to run all the machines in the set simultaneously during the time period (215).  This can be accomplished using information on how much power each machine/operation requires (260).  This information can be obtained, for example, by accessing a power demand database that is populated with entries related to power requirements, as represented in example Table 3.

	[0030] Once power usage has been predicted, it is determined whether the 
	predicted power usage is excessive (220).  This can be accomplished by 
comparing the predicted power usage with a penalty power usage (265), and if not already subsumed in the penalty power usage, accounting for what additional buffer/reserve is to be maintained.  For example, if predicted power usage during a time period is 2000 units, and the penalty power usage is 1800, the excess power usage is 200 units.  However, if the penalty power usage does not already account for the need for an additional 100 units that should be kept in reserves, then the excess power usage is actually 300 units (i.e., 200 units above penalty power usage plus 100 for reserves), and power restriction is needed to lower power usage by 300 units.  If predicted power use is not excessive, then the flowchart returns to the start (200).  However, if the predicted power usage is excessive, lower-priority machines, operations, regions, or activities in the set are identified (225). 
 
[0031] The priority of an electrical machine relative to other electrical machines--i.e., the relative precedence an electrical machine is to be accorded if power limitations require that power be selectively apportioned--can be retrieved (270) for the relevant electrical machines.  The priority information might have been submitted by an authorized user and optionally saved in a priority database.  Such a priority database could include a list of all (or a subset) of the electrical machines used for mining operations in the mining environment, and an indication of precedence to be accorded to electrical machines in case power demand exceeds specified levels of power use.  A priority database could provide the sort of information in Table 2 above, with the electrical machines that are to be shut off last having the highest relative priority. 
 
[0032] The priority database can indicate what precedence is to be accorded to one or more operations of one or more electrical machines (such as startup, digging, conveying, etc.).  This is useful when, for example, power-allocation decisions are to be based at least in part on power demands for particular operations in which an electrical machine engages, allowing power to be restricted to one or more operations of one or more electrical machines (without shutting off the electrical machine altogether) if the predicted power usage exceeds the penalty power usage.  The priority/precedence to be accorded to one or more electrical machines can be conditioned on, for example, the status, position, condition, operation, etc. of machinery or materials.  An electrical machine can be accorded, for example, a first priority level if a certain condition is satisfied, and a second priority level that is lower than the first priority level if the condition is not satisfied.  The priorities can thus be based on information on statuses and conditions in the mine (275).

	[0036] Once the lowest priority machines that are restrictable have been 
	determined, one or more electrical machines are either wholly restricted, or 
	have one or more of their operations restricted (230).  This can be 
accomplished using one or more power supply controllers that are in wired or wireless communication with each machine.  There might be one central power supply controller, or multiple power supply controller distributed in the mine or the electrical machines.
		 
[0037] Returning to the top of FIG. 2, the central system could monitor current power usage levels by retrieving, with some regularity, current power usage levels (210).  If current power usage is near the penalty power usage level 30, if a particular protocol is instituted, if certain priorities are shifted, or if there is another reason to evaluate whether certain electrical machines should be restricted, the system could predict power use for an upcoming time period, such as the next 10 minutes or during a specified time slot in the future (215).  The system could continue by then determining whether predicted use is excessive (220), and if so, determine which electrical machines should be restricted (225, 230) as discussed.		


		As per claim 2, Lewis discloses that at the control section, respective ranks are assigned to the plurality of first power loads and the priorities are decided based on the ranks [para 24, 30-32]. 
 As per claim 3, Lewis discloses that at the control section, for each of the 
plurality of first power loads, a pause duration when operation of the each first power load is paused is specified based on the rank, the pause duration being shorter for a first power load with a higher rank than for a first power load with a lower rank [para 24, 30-32]. 
 As per claim 4, Lewis discloses that further comprising a time measurement 
section that measures respective operation durations of the plurality of first power loads, wherein, in preference to the rank, the control section sets a priority of a first power load with a shorter operation duration measured by the time measurement section to be 
 As per claim 5, Lewis discloses that the control section causes a first power load 
among a plurality of the first power loads whose operations have been paused to restart operation at a delayed time relative to a first power load with a higher priority [para 24, 36, 37]. 
 As per claim 6, Lewis inherently discloses that at the control section, the first 
power loads are classified as a small power load with a smaller power consumption and a large power load with a larger power consumption than the small power load, and the control section sets the small power load to a higher priority than the large power load [para 24, 30-32]. 
As per claim 7, Lewis discloses that the plurality of first power loads include a 
small power load with a smaller power consumption during operation and a large power load with a larger power consumption during operation than the small power load, and the at least one second power load includes a short-term power load with a larger power consumption during operation than the small power load, the short-term power load operating for a shorter period than the large power load [para 27-32].

7. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing .	
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Nakakita et al., US publication no. 20150005978 discloses a controller includes a request acquisition unit that receives an operation permission request from a device, a calculation unit that calculates margin electric power derived from measurement by a measurement unit and an upper limit electric power, and a suppression unit that instructs the device to lower electric power consumption. When the margin electric power is less than the required electric power, the controller suppresses electric power consumption in devices in lower priority order stored in a priority storage unit within the suppression unit, such that electric power consumption increase in the management area may remain within the margin electric power.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Nov. 10, 2021
/CHUN CAO/Primary Examiner, Art Unit 2115